Bronson, J.
(dissenting). After defendant pled guilty to attempted uttering and publishing forged instruments and was sentenced she filed a motion to withdraw her plea or, alternatively, to modify the sentence to conform to the plea agreement. Defendant claimed that her plea was induced by assurances from an assistant prosecutor and a *125police officer that she would receive a minimum sentence of two years. After pleading guilty she was sentenced to from 40 months to 5 years.
In ruling on defendant’s motion to withdraw plea or modify sentence, the trial judge refused to consider defendant’s testimony as to what promises had been made to her. Instead, he referred to the transcript of the plea proceeding and the sentencing proceeding, pointed out defendant’s confirmation that she understood that the prosecutor would only recommend a minimum sentence of two years and that she realized that the trial court would not be bound by that recommendation, and concluded that he was not obligated to go beyond defendant’s statements at the plea proceeding. He stated that he would not be bound by testimony by the defendant contradicting her statements at the plea proceeding, as to do otherwise would be to permit a fraud upon the court. On this basis, he denied defendant’s motion. I would hold that the trial judge’s refusal to consider any evidence outside of the plea transcript was reversible error.
It has been clear for quite some time that a guilty plea which has been induced by an unfulfilled promise of leniency by the prosecutor may be withdrawn. In re Valle, 364 Mich 471, 477-478; 110 NW2d 673 (1961). The rule is constitutionally grounded in the due process clause of the Federal Constitution. Santobello v New York, 404 US 257; 92 S Ct 495; 30 L Ed 2d 427 (1971). Thus the rule is firmly established in Michigan that, upon a determination by the trial judge that a plea agreement was not fulfilled, the defendant is entitled either to specific performance of the plea agreement or to a withdrawal of his plea of guilty.
People v Hall, 399 Mich 288; 249 NW2d 62 (1976), does not take us out of the equation, but *126mandates reversal. In Hall, the Supreme Court held that an appellate court could not substitute its judgment for that of the circuit judge on whether a plea was induced by an unfulfilled promise of leniency. Hall, however, is premised on the fact that a circuit judge must hear the relevant evidence and make an independent determination of whether a promise of leniency was in fact made.
"It was the circuit judge’s responsibility to determine whether the plea was induced by a promise of leniency which went unfulfilled.” Hall, supra, at 291. (Citation omitted.)
The trial court in Hall did hold a full evidentiary hearing at which the defendant testified; in the instant case, the trial judge refused to hear any testimony by defendant which conflicted with the plea transcript. The reason for the holding in Hall is that the trial judge is in a better position than an appellate court to judge the credibility of witnesses at the evidentiary hearing. If the trial judge need not hear relevant evidence which conflicts with the plea transcript, as the majority holds, then Hall makes no sense. It is illogical to require an appellate court to defer to the trial court’s findings of fact if the trial court need not hear relevant evidence. I would read Hall as requiring reversal and remand for an evidentiary hearing in the instant case.
The majority actually seems to be applying sub silentio the evidentiary estoppel rule of People v Serr, 73 Mich App 19; 250 NW2d 535 (1976), which is that after a plea has been accepted, neither the defendant nor his attorney may offer their own testimony to deny the truth of any statements made at the plea proceeding or sentencing. Serr, *127supra, at 28. I disagree with the majority opinion in Serr, which could result on occasion in upholding a constitutionally invalid guilty plea because of a rule of evidence.
The rule of evidentiary estoppel formulated in Serr is premised on public policy, to protect the judicial process from being used to perpetrate a fraud on the court, and to achieve certainty and finality in the taking of guilty pleas. Serr, supra, at 28. I sympathize with these goals, but agree with Judge Michael Cavanagh’s dissent on this issue:
"I cannot agree with the majority’s opinion to the extent that it implies that a defendant may not withdraw his plea unless the plea bargain defect appears upon the face of the plea-taking record. It is precisely because most of these defects do not appear fully on the record, if at all, that the defendant is entitled to an evidentiary hearing on his motion to withdraw his plea.” Serr, supra, at 32.
One need only imagine the plight of a defendant who has been led to believe that he will receive a particular sentence if he just goes along and doesn’t make waves at his guilty plea proceeding. If that defendant reasonably entertained such a belief because of representations by the prosecutor, and later received a greater sentence, his plea would be invalid because it was involuntary but he would be without remedy unless the representations were made in the presence of third parties. The grossest incidents of overreaching by prosecutors would go unremedied under the Serr rationale.
Certainly the court rule requirement that a plea agreement be stated on the record and confirmed by the parties to the agreement has as one goal to *128prevent a defendant from later raising false claims that a different agreement was really reached. But it has this effect by providing strong evidence of what the plea agreement actually was, rather than by absolutely prohibiting later denials that the true agreement had been fully stated at the plea proceeding.
As to the "fraud on the court” rationale, the possibility of perjured testimony always has and probably always will be a problem with which the judiciary must deal in some manner. But the answer is not to preclude testimony which is likely to be untrue, but to prosecute perjurors under the appropriate criminal statutes.
In People v Boone, 68 Mich App 650, 652; 244 NW2d 4 (1976), while recognizing that claims such as those made in this case are easily made and rightly looked upon with suspicion, we held that:
"Claims of involuntary pleas must be heard by the trial judge, and a testimonial hearing held, even in cases where the guilty plea proceeding contains a statement by defendant that his plea is completely voluntary and that it is not induced by promises other than those on the record.”
See also, People v Bartlett, 17 Mich App 205; 169 NW2d 337 (1969).
The testimonial hearing required by Bartlett and Boone would be meaningless if testimony by the defendant in contradiction to statements made at the plea proceeding could not be considered.
I would decline to follow Serr, and would hold that the rationale of Hall requires an evidentiary hearing at which defendant’s testimony is to be considered.